Citation Nr: 1705918	
Decision Date: 02/27/17    Archive Date: 03/03/17

DOCKET NO.  02-21 094	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a stomach disability, to include as secondary to service-connected posttraumatic stress disorder (PTSD), and to include as due to Agent Orange exposure.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Sara Kravitz, Associate Counsel
INTRODUCTION

The Veteran served on active duty from July 1966 to November 1975.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an April 2002 rating decision of the Columbia, South Carolina Department of Veterans Affairs (VA) Regional Office (RO), which, in part, denied service connection for a stomach disorder, on the grounds that new and material evidence to reopen the claim had not been received.  The claim has since been reopened in an April 2016 Board decision.

The Veteran testified before a Veterans Law Judge who has since retired, via a video conference hearing in July 2008.  A transcript of that hearing has been associated with the claims file.  In February 2016, following a March 2014 remand to afford the Veteran another hearing due to the fact that the judge who took his testimony in July 2008 had retired, the Veteran testified before the undersigned Veterans Law Judge. 

This case has been wholly processed using the Virtual VA and Veterans Benefits Management System (VBMS) paperless claims processing systems.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In April 2016, the Veteran's claim was remanded to obtain an opinion as to whether it is at least as likely as not that any identified stomach disability is etiologically related to service, including presumed Agent Orange exposure; as well as whether it is at least as likely as not the Veteran's stomach disability either (1) caused by or (2) are aggravated by the Veteran's service-connected PTSD.

In May 2016, the Veteran was afforded a VA examination for his stomach disabilities.  The examiner, a Physician's Assistant (PA) noted stomach disability diagnoses of a hiatal hernia and chronic constipation, and opined that these conditions were less likely than not related to service, including Agent Orange exposure, or the Veteran's service-connected PTSD and any related alcohol dependence.  The Veteran's representative argued in the January 2017 appellant's post remand brief that the Veteran's gastroesophageal reflux disease (GERD), hemorrhoids, and stomach pain should have been addressed in this opinion.  

While any instances of GERD have been mentioned in conjunction with the Veteran's hiatal hernia, affording the Veteran the benefit of the doubt, the Board finds an addendum opinion is warranted to specifically address the Veteran's GERD and whether it is a separate disability from his hiatal hernia or a symptom thereof.  See e.g., January 23, 2013 VA medical center (VAMC) treatment record problem list noting a diagnosis of "Gastroesophageal reflux disease with hiatal hernia." 

Regarding hemorrhoids, while the Veteran never authorized release of his private treatment records that demonstrate hemorrhoids in accordance with the April 2016 Remand, and his August 2014 colonoscopy was normal with no blood loss, June 2013 VAMC records demonstrate rectal bleeding.  Again affording the benefit of the doubt, the Board finds an addendum opinion is warranted to determine if the Veteran has had hemorrhoids at any point during that appeal period and if they are related to service.  

Finally, regarding the claims of stomach pain, the Board notes that pain itself is not a disability.  See generally Sanchez-Benitez v. West, 13 Vet. App. 282 (1999), appeal dismissed in part, and vacated and remanded in part sub nom.  Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001) (holding that pain alone without a diagnosed or identifiable underlying malady or disability did not constitute a disability for which service connection may be granted).  

Finally, the Board notes that the Veteran's representative also argued in the January 2017 Appellant's Post Remand Brief that the May 2016 VA examiner as a Physician's Assistant is not shown to have any particular expertise, experience, training, or competence in commenting on gastrointestinal disorders and therefore his assessment was no more probative than the appellant's lay assertions.  The Board has reviewed the examination and finds there is no indication that the May 2016 examiner does not have the expertise, experience, training, or competence to address the Veteran's stomach disability other than the representative's conclusory statements.  Other than the issues to be addressed above, the examiner reviewed the Veteran's past medical history and conducted a physical examination.  The examiner also recorded the Veteran's current complaints, conducted appropriate evaluations of the Veteran, rendered other appropriate diagnoses and opinions consistent with the remainder of the evidence of record, and provided sufficient information to evaluate the severity all of the Veteran's stomach disabilities on which he commented.  The Veteran's representative has presented no evidence that would support the argument the the May 2016 examiner as a presumed licensed Physician's Assistant was not competent to provide the requested medical opinions.  

Accordingly, the case is REMANDED for the following actions:

1.  Return the matter to the examiner that conducted the May 2016 VA examination to obtain an addendum to their opinion.  If this examiner deems it necessary to re-examine the Veteran to provide the requested opinions, such examination should be scheduled.  If the May 2016 VA examiner is unavailable, schedule the Veteran for a new VA examination by an appropriate medical professional for the purpose of ascertaining the current nature and likely etiology of his claimed stomach disability and to specifically address his claimed hemorrhoids and GERD.  The claims folder and a copy of this Remand should be made available to the medical professional.  The examiner must review the record, giving particular attention to the service treatment records, lay assertions, and the pertinent medical evidence.  A notation to the effect that this record review took place shall be included in the report of the examiner.

The examiner should specifically comment on whether at any point during the appeal period the Veteran has had a diagnosis of:

(i) GERD as a distinct and separate diagnosis from his hiatal hernia; or

(ii)  Hemorrhoids or other diagnosis that results in rectal bleeding; 

The examiner then must offer an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) that any GERD or hemorrhoids (or any diagnosed disability resulting in rectal bleeding) during the appeal period is etiologically related to service, including presumed Agent Orange exposure.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994) (service connection based on direct causation may still be established even if the claimed disorder is not presumed to be related to herbicide exposure).

The examiner must also provide an opinion as to whether it is at least as likely as not (a 50 percent probability or greater) any disability is either (1) caused by or (2) aggravated by the Veteran's service-connected PTSD.

The examiner's attention is directed to: 

(i) the claims that the Veteran's alcohol abuse is a symptom of his PTSD, which has in turn caused or aggravated his stomach disability.  See September 2014 informal hearing presentation; and 

(ii) the February 2014 VA opinion noting there are many other possible causes of abdominal pain to include abdominal pain from alcohol ingestion.

If the examiner determines that any of the above digestive system disabilities is aggravated by the PTSD, the examiner should report the baseline level of severity of the stomach disability prior to the onset of aggravation.  If some of the increase in severity of the disability is due to the natural progress of the disability, the examiner should indicate the degree of such increase in severity due to the natural progression of the disability.  See 38 C.F.R. 
§ 3.310; Allen v. Brown, 7 Vet. App. 439 (1995). 

All findings must be reported in detail and all indicated testing must be accomplished.  The examiner should provide a complete rationale for any opinion rendered.

The examiner is asked to explain the reasons behind any opinions expressed and conclusions reached.  The examiner is reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

2.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim.  If action remains adverse to the Veteran, provide him and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond. Thereafter, the case should be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




